     Case 2:18-cv-09061-FMO-JC Document 11 Filed 11/16/18 Page 1 of 3 Page ID #:39



 1
     POMERANTZ LLP
 2   Jennifer Pafiti (SBN 282790)
 3
     468 North Camden Drive
     Beverly Hills, CA 90210
 4   Telephone: (818) 532-6499
 5   E-mail: jpafiti@pomlaw.com
 6   Attorney for Plaintiff
 7
                            UNITED STATES DISTRICT COURT
 8
                           CENTRAL DISTRICT OF CALIFORNIA
 9
10   WILLARD WORKMAN, Individually and )
     On Behalf of All Others Similarly Situated, )
11                                               )
12               Plaintiff,                      ) Case No.: 2:18-cv-09061
                                                 )
13
          vs.                                    ) NOTICE OF VOLUNTARY
14                                               ) DISMISSAL
15   NAMASTE TECHNOLOGIES INC.,                  )
     SEAN DOLLINGER, PHILIP VAN DEN )
16   BERG and KENNETH NGO,                       )
17                                               )
                 Defendants.                     )
18
                                                 )
19                                               )
20
           WHEREAS, no defendant in the above-captioned action, Workman v. Namaste
21
22   Technologies Inc. et al., 2:18-cv-09061, brought before the United States District Court
23   for the Central District of California, has served an answer or motion for summary
24
     judgment;
25
26         NOTICE IS HEREBY GIVEN that, pursuant to Federal Rule of Civil Procedure
27
     41(a)(1)(A), plaintiff Willard Workman hereby voluntarily dismisses the above-
28
     captioned action, without prejudice, as to all defendants.
                                            -1-

                                       Notice of Voluntary Dismissal
     Case 2:18-cv-09061-FMO-JC Document 11 Filed 11/16/18 Page 2 of 3 Page ID #:40



 1
 2   Dated: November 16, 2018                     Respectfully submitted,
 3
                                                  POMERANTZ LLP
 4
 5                                                /s/ Jennifer Pafiti
 6                                                Jennifer Pafiti (SBN 282790)
                                                  468 North Camden Drive
 7                                                Beverly Hills, CA 90210
 8                                                Telephone: (818) 532-6499
                                                  E-mail: jpafiti@pomlaw.com
 9
10
11                                                Attorneys for Plaintiff

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         -2-

                                    Notice of Voluntary Dismissal
     Case 2:18-cv-09061-FMO-JC Document 11 Filed 11/16/18 Page 3 of 3 Page ID #:41



 1                                  CERTIFICATE OF SERVICE

 2         I hereby certify that on November 16, 2018, a copy of the foregoing was filed
 3
     electronically and served by mail on anyone unable to accept electronic filing. Notice of
 4
 5   this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing
 6
     system or by mail to anyone unable to accept electronic filing as indicated on the Notice
 7
 8   of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.
 9
10
                         /s/    Jennifer Pafiti
11
                                Jennifer Pafiti
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -3-

                                        Notice of Voluntary Dismissal
